DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 08/03/22.  Accordingly, claims 1-20 are currently pending.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a first signal transmission unit that transmits a first first-signal including a trigger to start detection of a position of the moving object”, “a first signal reception unit that receives the first first-signal”, “a second signal transmission unit”, “a second signal reception unit that receives the first second-signal” and “a position detection unit that specifies a positional relationship between the first device and the second device based on transmission and reception results of the first first signal and the first second-signal in the second signal transmission unit and the second signal reception unit, and detects the position of the moving object based on the positional relationship” in claim 1; and
“a transmission unit that performs a transmission process of transmitting a predetermined first signal including a trigger to start detection of a position of the moving object”, “a reception unit that receives a second signal which is different from the first signal and is transmitted from the moving object”, and “a position detection unit that performs a position detection process of specifying a positional relationship between the processing device and the moving object based on transmission and reception results of the first signal and the second signal received by the reception unit in response to reception of the first signal transmitted from the transmission unit, and detecting the position of the moving object based on the positional relationship” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 15 and 18-19	are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horie et al (2016/0291116) previously cited.
-Regarding claim 1, Horie et al  teaches a position detection system (see figure 1) comprising: a first device (200) as a first processing device and a second device (100) as a second processing device, (the first and second devices considered here equivalent with the limitation “at least one processor” and hereafter called so), wherein the at least one processor is configured to implement:
the first device (200) that is separate from a moving object (“other person”, [0034]), and is provided such that a position of the first device is able to be specified by a user (“user”, [0034]) holding the first device (see [0034]); and 
the second device (100) that is mounted on the moving object (see [0034]) , wherein the first device, as one of the first device and the second device,  includes a first signal transmission unit (being a structure comprising a sound transmitter (110) and a wireless electrical transmitter (180), figure 5) that transmits a first first-signal (DISTANCE MEASUREMENT SIGNAL), S18,  figure 2) including a trigger (referred to (P1)), figure 2) as a trigger signal to start detection of a position of the moving object (see [0039, 0043]), the second device, as the other of the first device and the second device, includes a first signal reception unit (being structure comprising a sound receiver (20) and a wireless electrical receiver (included in a transceiver(80)), figure 4) that receives the first first-signal (see [0038, 0051]), the second device, as one of the first device and the second device,  includes a second signal transmission unit ( being structure comprising a sound transmitter (10) and a wireless electrical transmitter (included in the transceiver(80)), figure 4) that transmits a first second-signal  ((P2), figure 3) which is different from the first first-signal in response to transmission and reception of the first first-signal in the first signal transmission unit and the first signal reception unit (see [0043,0052]), the first device, as  the other of the first device and the second device, includes a second signal reception unit (being structure comprising a sound receiver (120) and a wireless electrical receiver (included in a transceiver (180)), figure 5) that receives the first second-signal (see [0043, 0057]), and the first device, as at least one of the first device and the second device, includes a position detection unit (being structure comprising (170, 190, 180), figure 5) that specifies, via (190),  a positional relationship (in term of a propagation time (“TOF”, [0045] with respect to the speed of sound) between the first device and the second device based on transmission and reception results of the first first-signal and the first second-signal in the second signal transmission unit and the second signal reception unit (see [0045-0047]), and detects the position (in term of a calculated distance (“d”, [0046]) between the first device and the second device)  of the moving object based on the positional relationship (see [0046-0047, 0060]).
-Regarding claim 2, Horie et al teaches that the second signal transmission unit ( being structure comprising a sound transmitter (10) and a wireless electrical transmitter (included in the transceiver(80)), figure 4) is provided by two transmitters (being the sound transmitter (10) and the wireless electrical transmitter (included in the transceiver(80)), figure 4) for second signal transmission unit, and the second signal reception unit is provided by two receivers (being the sound receiver (120) and the wireless electrical receiver (included in a transceiver (180)), figure 5) for the second signal reception unit, at different positions.
-Regarding claim 3, Horie et al  teaches that the position detection unit specifies the positional relationship between the first device and the second device based on a difference (“T4-T3”, [0045]) between a transmission timing “T3” of the first second-signal transmitted from the second signal transmission unit and a reception timing “T4” of the first second-signal received by the second signal reception unit, (see figure 3 and [0045-0047]).
-Regarding claim 4, Horie et al  teaches that the position detection unit specifies the positional relationship between the first device and the second device depended on, or namely based on, a reception azimuth of the first second-signal received by the second signal reception unit in such a way that for an illustration of the dependency, if the first device has its elevation height, with respect to the ground,  is lower than the one of the second device, then the positional relationship between the first device and the second device, in term of a propagation time of the  first second signal, must be shorter when the angle of arrival, with respect to the ground, of the  first second signal received by the second signal reception unit is larger (as the second device is approaching the second device), (the angle of arrival considered here equivalent with the limitation “reception azimuth of the first second-signal received by the second signal reception unit).
-Regarding claim 15, Horie et al  teaches a  processing device ((200), figure 1)  which is separate from a moving object ((100), figure 1)  and is provided such that a position of the processing device is able to be specified, the processing device comprising: a transmission unit (being a structure comprising a sound transmitter (110) and a wireless electrical transmitter (180), figure 5) as a transmit processing device and a reception unit (being structure comprising a sound receiver (120) and a wireless electrical receiver (included in a transceiver (180)), figure 5) as a receive processing device, , (the transmission unit and the reception unit, together,  considered here equivalent with the limitation “at least one processor” and hereafter called so), wherein the at least one processor is configured to implement:
the transmission unit that performs a transmission process of transmitting a predetermined first signal (DISTANCE MEASUREMENT SIGNAL), S18,  figure 2) including a trigger (referred to (P1)), figure 2) as a trigger signal to start detection of a position of the moving object (see [0039]);
 the reception unit that receives a second signal ((P2), figure 3) which is different from the first signal and is transmitted from the moving object (see [0043,0052]); and 
a position detection unit (being structure comprising (170, 190, 180), figure 5) that performs a position detection process of specifying a positional relationship (in term of a propagation time (“TOF”, [0045] with respect to the speed of sound)  between the processing device and the moving object based on transmission and reception results of the first signal and the second signal received by the reception unit in response to reception of the first signal transmitted from the transmission unit, and detecting the position (in term of a calculated distance (“d”, [0046]) between the first device and the second device)  of the moving object based on the positional relationship (see [0046-0047, 0060]).
-Regarding claim 18, Horie et al  teaches that Horie et al  teaches that the position detection unit specifies the positional relationship between the moving object and the processing device based on a difference (“T4-T3”, [0045])  between a transmission timing of the second signal transmitted from the moving object and a reception timing of the second signal received by the reception unit (see figure 3 and [0045-0047]).
-Regarding claim 19, Horie et al  teaches that the position detection unit specifies the positional relationship between the moving object and the processing device depended on, or namely based on, a reception azimuth of the second signal received by the reception unit in such a way that for an illustration of the dependency, if the processing device has its elevation height, with respect to the ground,  is lower than the one of the moving object, then the positional relationship between the processing device and the moving object,  in term of a propagation time of the  second signal, must be shorter when the angle of arrival, with respect to the ground, of the  second signal received by the processing device is larger (as the moving object is approaching the processing device), (the angle of arrival considered here equivalent with the limitation “reception azimuth of the second signal received by the reception unit).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Horie et al, in view of Zhang et al (6,327,219) previously cited.
-Regarding claim 7, the Horie et al  does not teach whether the second signal transmission unit transmits an encoded signal, as the first second-signal, assigned, through encoding, with identification information uniquely set for a device including the second signal transmission unit of the first device and the second device, and the position detection unit specifies the positional relationship between the first device and the second device based on the identification information specified from the encoded signal, as claimed.
In analogous art, Zhang et al  teaches that a sending device (“tracker 12”, col. 4, line 25) is uniquely assigned with identification information (“identification information”, col. 4, lines 43-44) for sending a signal (“the signals”, col. 4, line 44) to a receiving device (“guilder 14”, col. 4, line 44) , wherein the signal is encoded through encoding with the identification information so that the receiving device could recognize and detect the signal being sent from the sending device and intended for the receiving device for further processing and reject other received signals (if any) having  identification information different from the identification information of the sending device   (see col . 4, lines 24-56).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Horie et al, as taught by Zhang et al, in such a way that the second device would be uniquely assigned with identification information for sending signals to the first device, wherein the first second-signal  transmitted from the second signal transmission unit would be encoded through encoding with the identification information , wherein the position detection unit of the first device could recognize and detect the first second-signal as one being sent from the second device and intended for the position detection unit for further processing and reject other received signals (if any) having  identification information different from the identification information of the second device, and wherein in the processing, the position detection unit would specifiy the positional relationship between the first device and the second device using/being based on the recognized/detected encoded signal, or namely based on the identification information specified from the encoded signal, so that the first device could be enhanced with capability of distinguishing the first second-signal from other signals having other identification information and rejecting the other signals, upon receiving those signals (the identification information of the second device considered here equivalent with the limitation “identification information uniquely set for a device including the second signal transmission unit of the first device and the second device”).
-Regarding claim 16, Horie et al  does not teach whether in a case where an encoded signal assigned, through encoding, with identification information uniquely set for the moving object is received as the second signal by the reception unit, the position detection unit specifies the positional relationship between the processing device and the moving object based on the identification information specified from the encoded signal, as claimed.
In analogous art, Zhang et al  teaches that a sending device (“tracker 12”, col. 4, line 25) is uniquely assigned with identification information (“identification information”, col. 4, lines 43-44) for sending a signal (“the signals”, col. 4, line 44) to a receiving device (“guilder 14”, col. 4, line 44) , wherein the signal is encoded through encoding with the identification information so that the receiving device could recognize and detect the signal being sent from the sending device and intended for the receiving device for further processing and reject other received signals (if any) having  identification information different from the identification information of the sending device   (see col . 4, lines 24-56).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Horie et al, as taught by Zhang et al, in such a way that the moving object would be uniquely assigned with identification information for sending signals to the processing device, wherein the  second-signal  transmitted from the moving object would be encoded through encoding with the identification information , wherein the position detection unit of the processing device would recognize and detect the second-signal as one being sent from the moving object and intended for the position detection unit for further processing and reject other received signals (if any) having  identification information different from the identification information of the moving object, and wherein in the processing, the position detection unit would specify the positional relationship between the first device and the second device using/being based on the recognized/detected encoded signal, or namely based on the identification information specified from the encoded signal, so that the first processing device could be enhanced with capability of distinguishing the second-signal from other signals having other identification information and rejecting the other signals, upon receiving those signals (the identification information of the second device considered here equivalent with the limitation “identification information uniquely set for the moving object”).
-Regarding claim 17, Horie et al  teaches that the position detection unit of the processing device detects the position (in term of a calculated distance (“d”, [0046]) between the first device and the second device)  of the moving object based on the positional relationship, as a detection result (see [0046-0047, 0060]).
Horie et al does not teach whether the transmission unit transmits a detection result in the position detection unit to the moving object, as claimed.
In analogous art, Zhang et al  teaches that a device “guilder 14”  can wirelessly transmit a RF signal “RF feedback signal” comprising a detection result “distance” to a remote device “tracker 12” (see col. 7, lines 11-15).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Horie et al, as taught by Zhang et al, in such a way that the transmission unit of the processing device would wirelessly transmit the calculated distance as a detection result in the position detection unit to the moving object the calculated distance to the moving object so that the processing device would be enhanced with capability of transmitting the detection result in the position detection unit to the moving object.
Allowable Subject Matter
Claim 5, 6, 8-14 and 20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 08/03/22 have been fully considered but they are not, in part, persuasive. 
-As results, the previous objection to claim 2 is withdrawn, and claims 5, 6, 8-14 and 20 are  indicated allowable.
-However, claims 1-4, 7, 15-19, after amended with new limitations, are deemed not allowable because of reasons set forth above in this Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632